DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Examiner notes that claims 1-2 are amended.
Examiner notes that claims 1-4 are pending.

Response to Arguments
Applicant's arguments, filed on 12/10/2020, with respect to the 35 USC § 103 rejections of claims 1-4, have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Claim Analysis - 35 USC § 101
The Examiner notes that while the claims recite abstract ideas [eg, mathematical concepts, “vector sum”], the further recitation of controlling an attitude of a vehicle using a gyroscope, an attitude sensor and a dither generator presents enough “significantly more” to qualify as a practical application; Thus the claims are found to be eligible under 35 USC § 101.

Allowable Subject Matter
The Examiner notes that claims1-4 are allowable.
Claims 1-4 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claim 1. 
Though the prior art discloses an apparatus for controlling an attitude of a vehicle using a gyroscope, an attitude sensor and a dither generator; the prior art fails to teach or suggest the further inclusion of an attitude command generator which generates a multi-axis attitude command signal and a summer which utilizes said multi-axis attitude control signal and a dither signal.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LISA E PETERS/Primary Examiner, Art Unit 2862